From: Maximilian Schenk <mjs@msworldlaw.com>

Sent: Tuesday, August 27, 2019 9:02 AM

To: 'Michael Tiraturian' <miketirat@yahoo.com>

Subject: CAA - Moshe stock transfer - FW: NOTICE OF TERMINATION OF FURTHER NEGOTIATIONS BY
RWC GROUP, LLC

From: Mark Rabinovich <mark@rabinovichlaw.com>

Sent: Monday, November 12, 2018 11:54 AM

To: Joel Stein <JStein@PearlCohen.com>; mika@kalashnikov-usa.com; Lenar Rakhmanov
<LRakhmanov@mb-m.org>

Cc: Maximilian Schenk <mjs@msworldlaw.com>; eldadozi @gmail.com; Anna Moshe
<AMoshe@PearlCohen.com>; Yossi Markovich <¥Markovich@PearlCohen.com>; Noa Shkiller
<NShkiller@PearlCohen.com>; Moshe Oz <mosheozi3 @gmail.com>; yael@abramov-law.com;

krizk@nobilitymail.com
Subject: NOTICE OF TERMINATION OF FURTHER NEGOTIATIONS BY RWC GROUP, LLC

 

 

Good morning, everyone.

I would like to notify all parties involved in the proposed RWC-ME-CAA deal that, based on my
client's information, Mr. Oz does is not ready or willing to fund escrow. Since all conceivable
deadlines for the transaction are behind us, RWC Group, LLC is pulling out of further
negotiations, effective immediately. I thank you for your courtesy and cooperation.

Mark Rabinovich

Law Offices of Mark Rabinovich, PC
26500 W. Agoura Road, Suite 201, Calabasas, CA 91302
Tel: (818) 990-6991
The information contained in this e-mail message is intended only for the personal and confidential use of
the recipient(s) named above. This message may be an attorney-client communication and/or work
product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
have received this document in error and that any review, dissemination, distribution, or copying of this
message is strictly prohibited. If you have received this communication in error, please notify us
immediately by e-mail, and delete the original message.

Any tax advice or statement of opinion contained in this communication (including attachments) is not
intended or written to be used, and it cannot be used, by any recipient (whether intended or not) for
the purpose of (1) avoiding any penalty that may be imposed by the Internal Revenue Service or (2)
promoting, marketing, or recommending to another party any transaction or matter addressed herein.

From: Joel Stein <JStein@PearlCohen.com>

Sent: Saturday, November 3, 2018 3:28 PM

To: Mark Rabinovich; mika@kalashnikov-usa.com; Lenar Rakhmanov

Cc: Maximilian Schenk; eldadozi @gmail.com; Anna Moshe; Yossi Markovich; Noa Shkiller; Moshe Oz;
yael@abramov-law.com; krizk@nobilitymail.com
Subject: RE: The most recent drafts

All:
Thanks Mark for all your work on the drafts, and | think we are almost ready to go.
Attached are small changes to the docs that you sent last night. Moshe and Eldad are still reviewing.

Jody

From: Mark Rabinovich [mailto:mark@rabinovichlaw.com]

Sent: Sat, 3-Nov-18 3:46 AM

To: mika@kalashnikov-usa.com; Joel Stein; Lenar Rakhmanov

Cc: Maximilian Schenk; eldadozi@qmail.com; Anna Moshe; Yossi Markovich; Noa Shkiller; Moshe Oz;
yael@abramov-law.com; krizk@nobilitymail.com

Subject: The most recent drafts

 

Good evening/morning everyone:

J am pleased to send to you the files of the documents, which my assistant will finish reviewing
tomorrow (changing the dates to November 5 and general proofreading only). I would like to
send to you the files as they are now, for review (hopefully final).

Note, the following:

1. From Mika/Peter, | need to have the addresses for the contracts. | don't want to guess
based on my prior communications. Send them to me or to Joel, whoever is doing the
last clean-up.

2. Joel, Eldad, Moshe - the same thing is needed from you. It's time to fill out addresses
and "copy to" portions, if you want to use them.

3. Joel, | need a copy of the incorporation documents and a statement regarding the
ownership of Modern Global. Please add their information to Appendix A1.

4. Joel, please review Appendix A2. | don't know what loans you guys want to add; it's
entirely up to you. Please use the same format.

5. Joel, please verify that Appendix B is to your liking, as it relates for post-transaction
ownership by your clients.

To save time, | am sending only clean versions of all contracts. Joel, please, please, please: |
can't stop you from redlining - BUT - if you redline, let it be only on my latest drafts. The
biggest part of delay in this latest review has been the fact that some of the revisions were
made based on prior versions of documents.
My suggestion, before any redlines are exchanged, let's talk. Joel, if you don't like anything or
think that something needs to be discussed, please first call me (818) 620-7829 (my cell). If!
don't pick up, please text me. We don't need to have a major conference call to discuss
technical issues (and most of what we have left is technical).

As | receive the proofread file from my assistant tomorrow, | will resend it, which means that
you will have the ability to meaningfully work on it on Sunday. Everyone, who doesn't observe
Shabat, please start reviewing on Saturday. There's a lot.

Finally, a reminder: | am not commenting on the elements of the transaction, which are entirely
unrelated to US: e.g. the SOB/Comaren/CAA. These agreements and documents, even though
included here, are to be approved by local counsel.

Mark

Law Offices of Mark Rabinovich, PC
26500 W. Agoura Road, Suite 201, Calabasas, CA 91302
Tel: (818) 990-6991
The information contained in this e-mail message is intended only for the personal and confidential use of
the recipient(s) named above. This message may be an attorney-client communication and/or work
product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you
have received this document in error and that any review, dissemination, distribution, or copying of this
message is strictly prohibited. If you have received this communication in error, please notify us
immediately by e-mail, and delete the original messaqe.

Any tax advice or statement of opinion contained in this communication (including attachments) is not
intended or written to be used, and it cannot be used, by any recipient (whether intended or not) for
the purpose of (1) avoiding any penalty that may be imposed by the Internal Revenue Service or (2)
promoting, marketing, or recommending to another party any transaction or matter addressed herein.
